Appeal by the defendant from a judgment of the Supreme Court, Kings County (Carroll, J.), rendered June 24, 2002, convicting him of criminal facilitation in the second degree and hindering prosecution in the first degree, upon a jury verdict, and imposing sentence.
*520Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Lewis, 64 NY2d 1111, 1112 [1985]; People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish that the defendant committed the crime of hindering prosecution in the first degree beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see People v Gaimari, 176 NY 84 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions either are without merit or do not require reversal. H. Miller, J.P., Goldstein, Crane and Skelos, JJ., concur.